United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         October 15, 2003

                       FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                 Clerk


                            No. 03-30159



UNITED STATES OF AMERICA,

          Plaintiff-Appellee,

                                versus

ANTHONY R. VENSON,

          Defendant-Appellant.



          Appeal from the United States District Court
              for the Western District of Louisiana
                    USDC No. 6:01-CR-60043-01


Before REAVLEY, HIGGINBOTHAM, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Anthony R. Venson appeals his convictions for possessing child

pornography transported in interstate commerce under 18 U.S.C. §

2252A(a)(5)(B) and receiving child pornography mailed in interstate

commerce under 18 U.S.C. § 2252A(a)(2)(A). He argues that there is

insufficient evidence of the child pornography’s transportation in

interstate commerce.   For the following reasons, we AFFIRM.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Venson’s convictions resulted from a sting operation conducted

by the Dallas Police Department and the U.S. Postal Service that

targeted purchasers of child pornography.               The Department of

Justice funded the operation.          In an effort to enforce child

pornography laws, the government sent an email to 278 people

advertising a company called “Providers 4 You.” The email told its

recipients that this company could provide unspecified “hard to

find materials.”

     Venson responded to the email and was directed to a special

government-operated   website   created     for   the    sting   operation.

There, he filled out a form that included his email address and

indicated that his “special request” was for “erotic kid videos.”

A series of email correspondence began between Gregory Dugger, an

undercover agent, and Venson discussing the material, its price and

delivery.    Dugger asked what age, gender, and theme interested

Venson.     Venson replied one hour later, telling Dugger that he

wanted material featuring girls between the ages of 8 and 18

involved in “explicit sex acts.”       Dugger offered to provide a list

of these types of videos and their prices, and Venson requested

that it be sent to him.    Venson ordered seven videos and sent a

money order to Dugger.

     Dugger contacted a U.S. Postal inspector in New Orleans to

advise him of the situation.     The two arranged for a controlled

delivery of the requested videos.         Dugger made copies of seven

videos that the Dallas Police Department had previously confiscated

                                   2
and sent them to the Postal Inspector.        The Inspector then packaged

the videos and, disguised as a mailman, delivered them to Venson at

his home in Louisiana.    Venson personally signed for and accepted

the package.

     Federal agents executed a search warrant after the delivery.

Venson admitted during the search that he requested the videos and

that he had downloaded other child pornography off the internet.

An examination of his computer revealed that Venson had more than

a thousand images of child pornography on his computer.           Included

in these images was a well-known series of child pornography that

originated in Texas.    These images came from a father who sexually

molested and photographed his young daughter, and then placed the

images on the internet.    Hearing this evidence, the jury convicted

Venson of both possessing and receiving child pornography.

     On appeal, Venson first argues that there is insufficient

evidence of    the   interstate    elements   of   these   offenses.   “In

reviewing an appeal based on insufficient evidence, the standard is

whether any reasonable trier of fact could have found that the

evidence established the appellant’s guilt beyond a reasonable

doubt.”1    This court reviews the evidence in the light most

favorable to the verdict.2        We do not ask “whether the trier of



     1
       United States v. Jaramillo, 42 F.3d 920, 922-23 (5th Cir.),
cert. denied, 514 U.S. 1134 (1995).
     2
         Id. at 923.

                                     3
fact made the correct guilt or innocence determination, but rather

whether it made a rational decision to convict or acquit.”3

     As to the possession charge, there is sufficient evidence to

support the jury’s verdict.    To convict Venson under 18 U.S.C. §

2252A(a)(5)(B), the government had to show that he knowingly and

intentionally possessed a computer and computer storage disks

containing child pornography, as defined by 18 U.S.C. § 2256, which

had been transported in interstate commerce.     Venson argues that

the government provided no evidence of interstate transportation of

his child pornography.     His argument fails.     Venson admitted

downloading the images off the internet.   The government provided

evidence that a group of these images originated in Texas and was

widely disseminated.     The evidence indicating that Venson took

these images from the internet provided the jury with sufficient

evidence to find that they moved in interstate commerce.4

     Venson next argues that his conviction for receipt of child

pornography cannot stand because the videotapes were not “mailed”

within the meaning of 18 U.S.C. § 2252A(a)(2)(A).5       We reject


     3
         Herrera v. Collins, 506 U.S. 390, 402 (1993).
     4
       United States v. Runyan, 290 F.3d 223, 239 (5th Cir.), cert.
denied, 537 U.S. 888 (2002) (joining the First Circuit in holding
that “[t]ransmission of photographs by means of the Internet is
tantamount to moving photographs across state lines and thus
constitutes transportation in interstate commerce.”
     5
        18 U.S.C. § 2252A(a)(2)(A) punishes any person who
“knowingly receives or distributes . . . any child pornography
that has been mailed, or shipped or transported in interstate or

                                 4
Venson’s argument.        The evidence in this case indicates that the

package Venson received was delivered by an official post office

agent.     It had the proper postage on it, and it was sealed and

addressed    to    him.      Under   these      circumstances,      the    package

constituted mail, even if it was taken out of the “regular stream

of the mail.”6      The controlled delivery of the videotapes in this

case therefore satisfied the “mail” requirement of 18 U.S.C. §

2252A(a)(2)(A).

     We also reject Venson’s argument, raised for the first time on

appeal,    that   the     government’s       behavior   in   this   case   was   so

“outrageous” as to violate his due process rights.                   In order to

prevail on a claim of outrageous government conduct, Venson “must

show government overinvolvement combined with a passive role by the

defendant.”7      This he cannot do.         The evidence clearly shows that

the government did not at any time coerce, encourage, or mislead

Venson into purchasing the videotapes; indeed, the government took

special care not to inadvertently encourage Venson to purchase

child pornography.          Nowhere in its initial e-mail or on the



foreign commerce by any means, including by computer.”
     6
       See United States v. Dornhofer, 859 F.2d 1195, 1197-98 (4th
Cir. 1988) (concluding that the “mailing” element of 18 U.S.C. §
2252(a)(2) was satisfied when the package was addressed, sealed,
and delivered by a postal employee, even though it was taken out of
the “regular stream of the mail”); United States v. Moore, 916 F.2d
1131, 1137 n.12 (6th Cir. 1990);
     7
          United States v. Asibor, 109 F.3d 1023, 1039 (5th Cir.
1997).

                                         5
“Providers 4 You” website did the government advertise “child

pornography.”     The first mention of child pornography came from

Venson when he filled out his “special request.”             Venson was at all

times an active and willing participant in the endeavor, and his

claim that the government’s behavior was outrageous must fail.

     We similarly reject his argument that the government has

somehow violated the “intent of Congress” in passing the Child

Pornography statutes.       Even if congressional intent were somehow

relevant   to   this    case,   the     government’s     careful,   controlled

delivery of the videotapes evinces the utmost care with which it

safeguarded     the    interests   of       the   children   depicted   in   the

videotapes Venson purchased.          Venson’s contention to the contrary

is without merit.

     AFFIRMED.




                                        6